Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-2-21 have been accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,964,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,964,250 encompasses all the claim limitations of pending claim 1 of the Instant Application.

Additionally, claims 2-14 are rejected by virtue of dependency on claim 1.

Pending Claim 1 of the Instant Application
Claim 1 of Patent 10,964,250
A display apparatus comprising:
A display apparatus comprising:
a display panel; and
a display panel; and
a timing controller configured to, in a first operation mode, generate first output image data based on input image data and set a driving frequency of the display panel to a first frequency,
a timing controller configured to, in a first operation mode, generate first output image data based on input image data and set a driving frequency of the display panel to a first frequency,
the timing controller configured to, in a second operation mode, convert the input image data into second output image data based on a plurality of reference grayscales, and set the driving frequency of the display panel to a second frequency lower than the first frequency, 
the timing controller configured to, in a second operation mode, receive the input image data, convert the input image data into second output image data based on a plurality of reference grayscales, and set the driving frequency of the display panel to a second frequency lower than the first frequency, 
wherein, in the second operation mode, the display panel displays the second output image data based on a frame masking driving (FMD) scheme where a predetermined number of image frames are blocked from being displayed on the display panel for an entire period of the image frames, 
wherein, in the second operation mode, the display panel displays the second output image data based on a frame masking driving (FMD) scheme where a predetermined number of image frames are blocked from being displayed on the display panel for an entire period of the image frames at regular intervals, 
wherein the timing controller includes a grayscale selector configured to determine a plurality of representative grayscales for partial image data of the input image data based on grayscale histograms for the partial image data and the plurality of reference grayscales.
wherein the timing controller includes a grayscale selector configured to determine a plurality of representative grayscales for partial image data of the input image data based on grayscale histograms for the partial image data and the plurality of reference grayscales.


Allowable Subject Matter
Claims 1-14 would be allowable if a terminal disclaimer were filed or were rewritten to overcome the double patenting rejection in this Office Action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Gandhi et al. (US 2013/0082607) discloses (Fig. 1 and 8) a display apparatus comprising:
a display panel (160); and
a timing controller (134, also labelled 1000) configured to, in a first operation mode (eg. a “transmissive mode,” see [0008]), generate first output image data (eg. the signals output from 1000 in Fig. 8, see [0178] which discusses how the output data depends on the mode, “the content of each bit plane may also be based in part on the selected mode”) based on input image data (from 1001, see Fig. 8) and set a driving frequency of the display panel as a first frequency (called a “first frame rate” in [0009]),
the timing controller configured to, in a second operation mode (eg. a “reflective mode,” see [0008]), convert the input image data into second output image data (as discussed above, for example the output data from 1004, called “DATA to ARRAY,” which depends on the mode, “the content of each bit plane may also be based in part on the selected mode,” see [0178]) and set the driving frequency of the display panel as a second frequency (called a “second frame rate” in [0009]) lower than the first frequency (see [0009], “the second frame rate that is less than the first frame rate”).
However, Ghandi fails to teach or suggest wherein, in the second operation mode, the display panel displays the second output image data based on a frame masking driving (FMD) scheme where at least one of the frames of the input image data are blocked from the display. 

Wu (US 2013/0201226) discloses (Fig. 3) a display apparatus wherein the display panel displays the second output image data (corresponding to the second mode seen in Fig. 3B) based on a frame masking driving (FMD) scheme where image frames are blocked from being displayed on the display panel (seen in Fig. 3B, every second frame is blocked by a black frame).
However, Gandhi and Wu fail to teach or suggest wherein, in the second operation mode, one or more frames of the input image data are blocked from the display for an entire period of the one or more frames.

Dai et al. (US 2010/0027663) discloses a display apparatus wherein, in a second operation mode (eg. when “device 50 is low on power” as discussed in [0075]), image frames are blocked from being displayed on the display panel for an entire period of the image frames (“skip frames for power conservation”, as discussed in [0042], while [0048] discusses how frame skipping includes blocking frames from the display for an entire period of the frame by suspending post processing, “display of the one or more skipped frames by display unit 58 is also suspended”).
However, Dai only teaches wherein frames are skipped if they pass a similarity metric, and so Gandhi, Wu, and Dai fail to teach or suggest wherein a predetermined number of image frames are blocked from being displayed on the display panel for an entire period of the image frames.

Ratnakar et al. (US 2004/0158878) discloses a display apparatus wherein, in a second operation mode (when “frame display skipping” is enabled), a predetermined number (in this example, the predetermined number is 1) of image frames are blocked from being displayed on the display panel for an entire period of the image frames (“one frame out of every K.sup.th frame is not displayed” as discussed in [0044]).
However, Gandhi, Wu, Dai, and Ratnakar fail to teach or suggest wherein the timing controller includes a grayscale selector configured to determine a plurality of representative grayscales for partial image data of the input image data based on grayscale histograms for the partial image data and the plurality of reference grayscales.

	Pyo et al. (US 2012/0194536) discloses (Fig. 4) a timing controller including a grayscale selector (part of 121) configured to determine a plurality of representative grayscales for partial image data (called “image block” in [0088]) of the input image data based on the grayscale histograms for the partial image data (see [0089], “The PWM calculator 121 calculates a representative grayscale of the image block” using a histogram, see [0089] which discusses “a histogram according to the grayscale of the color compensating data of the present frame Ga_fn included in each image block”).
However, Gandhi, Wu, Dai, Ratnakar, and Pyo fail to teach or suggest wherein the grayscale selector is configured to determine a plurality of representative grayscales based on the grayscale histograms for the partial image data “and the plurality of reference grayscales.” 

Lee et al. (US 2014/0240366) and Zhang et al. (US 2015/0365621) teach processing image data into a grayscale histogram to output frame image data (see [0080] of Lee and [0028] of Zhang).

However, none of the currently cited references of record teaches or suggest “determining representative grayscales based grayscale histograms for the partial image data and the plurality of reference grayscales” when combined with each of the other claim limitations.

Claims 2-14 are dependent upon claim 1, and so would be allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691